UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 Form 10-Q (Mark One) X QUARTERLY REPORT UNDER SECTION13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended June 30, 2014 o TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission File Number001-32534 ZAP (Exact name of registrant as specified in its charter) California 94-3210624 (State or other jurisdiction of incorporation or organization) (I.R.S. Employer Identification Number) 501 4th Street Santa Rosa, California (Address of principal executive offices) (Zip Code)) Registrant’s telephone number, including area code: (707)525-8658 Indicate by check mark whether the registrant (1)has filed all reports required to be filed by Section13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2)has been subject to such filing requirements for the past 90 days. Yes XNo o Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data Filer required to be submitted and posted pursuant to Rule405 of RegulationS-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files. Yes XNo o Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a small reporting company.See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule12b-2 of the Exchange Act. Large accelerated filer o Accelerated filer o Non-accelerated filer o Smaller reporting company X Indicate by check mark whether the registrant is a shell company (as defined in Rule12b-2 of the Exchange Act). Yes oNo X As of August 12, 2014, there were 395,810,821 shares outstanding of the registrant’s common stock. 1 INDEX Page No. PART I. Financial Information Item 1. Financial Statements (Unaudited) Condensed Consolidated Balance Sheets as of June 30, 2014 and December 31, 2013 3 Condensed Consolidated Statements of Operations and Comprehensive loss for the three and six months ended June 30, 2014 and 2013 5 Condensed Consolidated Statements of Cash Flows for the six months ended June 30, 2014 and 2013 6 Notes to Condensed Consolidated Financial Statements 8 Item 2. Management’s Discussion and Analysis of Financial Condition and Results of Operations 26 Item 3. Quantitative and Qualitative Disclosures about Market Risk 32 Item 4. Controls and Procedures 32 PART II. Other Information Item 1. Legal Proceedings 33 Item 1A. Risk Factors 35 Item 2. Unregistered Sales of Equity Securities and Use of Proceeds 35 Item 3. Defaults Upon Senior Securities 35 Item 4. Mine Safety Disclosures 35 Item 5. Other Information 35 Item 6. Exhibits 35 SIGNATURES 37 2 ZAP CONDENSED CONSOLIDATED BALANCE SHEETS (In thousands, except share data) (Unaudited) June 30, December 31, ASSETS Current assets: Cash and cash equivalents $ $ Restricted Cash Notes receivable - Accounts receivable Inventories, net Prepaid expenses and other current assets Total current assets Property, plant and equipment, net Land use rights, net Other assets: Disribution fees, net Intangible assets, net Goodwill Due from related party Deposits and other assets Total other assets Total assets $ $ See accompanying notes to the unaudited condensed consolidated financial statements 3 ZAP CONDENSED CONSOLIDATED BALANCE SHEETS (In thousands, except share data) (Unaudited) June 30, December 31, LIABILITIES ANDEQUITY Current liabilities: Short term loans $ $ Convertible Bond Senior convertible debt Accounts payable Accrued liabilities Notes payable Advances from customers Taxes payable Due to related party Other payables Total current liabilities Long term liabilities: Accrued liabilities and others Total liabilities Commitments and contingencies Equity Common stock, no par value; 800 million shares authorized; 395,810,821 and 302,518,002 shares issued and outstanding at June 30, 2014 and December 31, 2013, respectively Accumulated other comprehensive income Accumulated deficit ) ) Total ZAP shareholders’ equity Non-controlling interest Total equity Total liabilities and equity $ $ See accompanying notes to the unaudited condensed consolidated financial statements 4 ZAP CONDENSED CONSOLIDATED STATEMENTS OF OPERATIONS AND COMPREHENSIVE LOSS (In thousands; except per share data) (Unaudited) For the Three Months ended June 30, For the Six Months ended June 30, Net sales $ Cost of goods sold ) Gross profit 21 ) ) ) Operating expenses: Sales and marketing General and administrative Research and development 74 Total operating expenses Loss from operations ) Other income (expense): Interest expense, net ) Loss from equity injoint venture - ) - ) Other Income Total income (expense) Loss before income taxes ) Income tax benefit(expense) 3 12 ) 25 Net Loss $ ) $ ) $ ) $ ) Less: loss attributable to non-controlling interest Net loss attributable to ZAP’s common shareholders $ ) $ ) $ ) $ ) Net Loss ) Other Comprehensive income / (Loss) Foreign currency translation adjustments 2 ) Total comprehensive income (loss) Less : Comprehensive loss attributable to non-controlling interest Comprehensive loss attributable to ZAP’s common shareholders $ ) $ ) $ ) $ ) Net loss per share attributable to common shareholders: Basic and diluted $ ) $ ) $ ) $ ) Weighted average number of common shares outstanding: Basic and diluted See accompanying notes to the unaudited condensed consolidated financial statements 5 ZAP CONDENSED CONSOLIDATED STATEMENTS OF CASH FLOWS (In thousands) (Unaudited) For the Six Months ended June 30, CASH FLOWS FROM OPERATING ACTIVITIES Net Loss $ ) $ ) Adjustments to reconcile net loss to cash (used in) operating activities: Stock-based employee compensation Depreciation Amortization of Distribution agreement Provision for (recoverage of)doubtful accounts ) 10 Inventory Reserve ) Loss from joint venture and other investments - Gain on disposal of equipment (6
